

Exhibit 10.99


 
SEPARATION AGREEMENT AND MUTUAL GENERAL RELEASE
 
This Separation Agreement and Mutual General Release (this “Agreement”) is
entered into as of this 16th day of March 2009 by Michael R. Haynes and
Collectors Universe, Inc., a Delaware corporation.
 
In consideration of the respective covenants and agreements of each party to the
other contained herein and for other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledges, Michael R. Haynes, for
himself, his heirs, successors and assigns (hereinafter collectively referred to
as the “Executive”) and Collectors Universe, Inc. (the “Company”), on behalf of
itself and on behalf and for the benefit of its subsidiaries and otherwise
related entities, and its and their past, present and future officers,
directors, shareholders, executives, managers, supervisors, employees, agents,
indemnitees, insurers, attorneys, legal representatives, successors, heirs, and
assigns (collectively, “Company Affiliates”), hereby agree to the following:
 
1.    Executive hereby resigns (i) as the Company’s Chief Executive Officer
(“CEO”) and from all positions he may hold, whether as a member of the board of
directors or officer or employee, with any Company Affiliates (including any
subsidiaries of the Company) effective March 16, 2009 (the “Officer Resignation
Date”) and (ii) from his employment with the Company as of the close of business
on March 31, 2009 (the “Employment Resignation Date”).  Pursuant to that
resignation, and effective on the Officer Resignation Date, the Executive will
relinquish his title as Chief Executive Officer of and any other titles he may
have held with the Company, as well as any titles he may have held with any
Company Affiliates.
 
2.    Executive represents and warrants and agrees that he has received all
compensation owed to him by the Company through his Resignation Date, including
any and all wages, bonuses, commissions, incentive compensation, car allowances,
earned but unused vacation, stock, stock options, reimbursable business
expenses, and any other payments, benefits, or other compensation of any kind to
which he was entitled from the Company, excepting only the consideration
provided for herein.
 
3.    Executive further acknowledges that the compensation and benefits provided
to him in this Agreement are in place of the compensation and benefits provided
to him in Sections 3, 4 and 5 of the Employment Agreement (“Employment
Agreement”), dated January 1, 2003, and Section 2 of the Employment Agreement
Amendment (“Amended Agreement”), dated September 19, 2006, and that this
Separation Agreement supersedes the Employment Agreement and Amended Agreement
and all other amendments to the Employment Agreement, with the sole exception
that the Employee Confidentiality Agreement and Assignment of Rights
(collectively, the “Intellectual Property Rights Agreements”), entered into by
him with and for the benefit of the Company in substantially the forms attached
as Exhibit A and Exhibit B, respectively, to such Employment Agreement, will
remain in full force and effect according to their respective terms and
Executive agrees to comply with all of his covenants, agreements and obligations
under those Intellectual Property Rights Agreements.
 
4.    In lieu of the compensation and benefits provided to Executive in the
Employment Agreement and the Amended Agreement, and in reliance on Executive’s
promises, representations, and releases contained in this Agreement, within ten
(10) business days after the Company’s receipt of this Agreement signed without
change by Executive, and in consideration therefore, and assuming Executive does
not revoke this Agreement within the seven (7) calendar days Rescission Period
referenced in the Older Workers’ Benefit Protection Act provision that is the
subject matter of Section 10 below, the Company will:
 
 
1

--------------------------------------------------------------------------------


 
(a)           To make payments to Executive in an amount totaling Two Hundred
Ninety-Eight Thousand Dollars ($298,000), less tax and other legally required
withholdings, in installments at the times and in the amounts as set forth on
Exhibit A hereto (the Salary Continuation Benefit”).
 
(b)           Upon Executive’s timely election of continuation coverage under
COBRA, for the period hereinafter specified (the “Insurance Continuation
Period”), the Company will pay one hundred percent (100%) of the Executive’s
COBRA premiums for the medical insurance coverage as in effect on March 1, 2009
for the entire Insurance Continuation Period.  For purposes of this Agreement,
the term “Insurance Continuation Period” shall mean the shorter of (i) the
period Executive remains eligible for COBRA arising from his separation from the
Company, or (ii) the date that is eighteen (18) months after the Employment
Resignation Date, provided, however, that if, prior to the end of the Insurance
Continuation Period, Executive obtains other employment which makes health
insurance available to him, the Company’s obligation to pay such COBRA premiums
shall thereupon cease.
 
(c)           Pay the fees and expenses, not to exceed thirty thousand dollars
($30,000), for executive outplacement services to be provided to Executive by an
agency approved by the Company.  Such fees and expenses shall be paid directly
to such agency; and if, within [twenty-four (24)] months after the Employment
Resignation Date, Executive incurs and pays any documented out-of-pocket costs
or expenses (other than legal fees and disbursements and income taxes) directly
in connection with the transactions contemplated by this Agreement, the Company
shall reimburse Executive in respect thereof in an amount equal to fifty percent
(50%) of such out-of-pocket expenses, but in no event more than twenty thousand
dollars ($20,000) in the aggregate.
 
5.    The Indemnification Agreement entered into by the Company for the benefit
of Executive on his becoming the Company’s CEO shall remain in full force and
effect and unchanged, and notwithstanding any provision to the contrary that may
be contained elsewhere herein, Executive’s rights and the Company’s obligations
thereunder shall not be released or relinquished by reason of this Agreement.
 
6.    Executive represents to the Company that he is signing this Separation
Agreement voluntarily and with a full understanding of and his agreement with
its terms for the purpose of receiving the additional consideration from the
Company beyond that which is owed to him.
 
7.    Executive warrants and represents that in the exercise of Executive’s
duties for the Company and its subsidiaries, he has not engaged in any conduct
that would have entitled the Company to terminate his employment for Cause (as
such term is defined in the Employment Agreement).  Executive understands that
the Company is relying on this representation and warranty in entering into this
Separation Agreement, without which the Company would not agree to the terms
contained herein.
 
8.    In exchange for the consideration to be received each party from the other
hereunder, except as otherwise provided in Sections 11 and 12 below, the Company
and Executive each covenants and agrees to waive and release (i) all claims and
causes of action and all rights of any kind or nature whatsoever that such party
(hereinafter, the “Releasing Party”) has, may have or might otherwise have had
against the other party (the “Released Party”), and (ii) all obligations that
the Released Party has, may have or might otherwise have had to the Releasing
Party (hereinafter, collectively, the “Released Claims and Obligations”),
whether such Released Claims and Obligations are fixed or contingent, known and
unknown, or suspected or unsuspected, arising at anytime prior to the date this
Separation Agreement is fully executed.  In the case of Executive, as the
Releasing Party hereunder, the Released Claims and Obligations shall include,
without limitation, all claims and causes of action and rights that Executive
has, may have or might otherwise have against the Company and all obligations
that the Company has, may have or might otherwise have to Executive arising out
of or in connection with any aspect of Executive’s employment, compensation,
performance, acts taken while employed by the Company, the cessation of
Employee’s employment with the Company, the Age Discrimination in Employment Act
of 1967, the Americans with Disabilities Act of 1990, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. section 1981, the Fair Labor Standards Acts, the
WARN Act, the California Fair Employment and Housing Act, California Government
Code section 12900, et seq., all other state anti-discrimination statutes, labor
laws, and wage and hours laws, the Unruh Civil Rights Act, California Civil Code
Section 51, all provisions of the California Labor Code, the Employee Retirement
Income Security Act, 29 U.S.C. Section 1001, et seq., and any other federal,
state or local law, regulation or ordinance or public policy, contract, tort or
property law theory, or any other cause of action whatsoever that arose on or
before the date this Agreement is fully executed.  For purposes of this
Section 8 and Section 9 below, in the Company’s case, the term “Released Party”
shall mean and include not only the Company but also all of the Company
Affiliates (as hereinabove defined).  Each party, as a Releasing Party,
represents and warrants that such party has not assigned or otherwise
transferred, either in whole or in part, to any person or entity any Claims such
Releasing Party had, has or may have or any Obligations of the other party which
are being released hereunder by such Releasing Party.
 
 
2

--------------------------------------------------------------------------------


 
9.    It is further understood and agreed that, subject to the exceptions set
forth in Sections 11 and 12 below, as a condition to the effectiveness of this
Separation Agreement, all rights under Section 1542 of the Civil Code of the
State of California are expressly waived by each of the Executive and the
Company.  Such Section reads as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
       Each of the Executive and the Company further expressly waives any and
all rights such party may have under any other statute or common law principle
of any other state which is of similar force and effect as California Civil Code
section 1542.  Thus, for the purpose of implementing a full and complete release
and discharge of the Released Parties, each Releasing Party expressly
acknowledges and agrees that, subject to the exceptions set forth in Sections 11
and 12 hereof, this Separation Agreement is intended to include and does include
in its effect, without limitation, all Claims and Obligations which such
Releasing Party does not know or suspect to exist in such party’s favor against
the Released Parties at the time of execution hereof, and that this Agreement
expressly contemplates the extinguishment of all such Claims and Obligations.
 
10.    The release given by Executive to the Company in Section 8 of this
Separation Agreement includes, but is not limited to, claims arising under
federal, state or local law for age, race, sex or other forms of employment
discrimination and retaliation.  In accordance with the Older Workers Benefit
Protection Act, Executive hereby knowingly and voluntarily waives and releases
all rights and claims, fixed or contingent, known or unknown or suspected or
unsuspected, arising under the Age Discrimination in Employment Act of 1967, as
amended, which Executive might otherwise have had against the Company or any of
the Company Affiliates.  Executive is hereby advised that he should consult with
an attorney before signing this Agreement and that he has 21 days during which
he is entitled to consider and accept this Agreement by signing and returning
this Agreement to the Company’s Chief Financial Officer.  In addition, Executive
has a period of seven (7) days (the “Rescission Period”) following his execution
of this Agreement in which to revoke the Agreement.  This Agreement shall become
and be effective and enforceable in accordance with its terms upon the
expiration of the Rescission Period unless the Company’s Chief Financial Officer
receives, within such Rescission Period, a written notice from Executive that he
is rescinding this Agreement.
 
11.    Notwithstanding the provisions of Section 8 and Section 9 above and
anything to the contrary that may be contained elsewhere in this Agreement, it
is expressly agreed by the parties that the Company is not releasing, and the
Company’s Released Claims shall not include, any Claims or Obligations or any
obligations (whether under this Agreement or common law or statute) of Executive
to indemnify and hold harmless the Company and the Company Affiliates against
any and all liabilities, obligations, interest, penalties and costs or expenses
that the Company has incurred or may incur as a result of or in connection with
any failure by Executive to have paid or to pay, now or in the future, when due,
any federal, state or local withholding or income or other taxes, interest and
penalties (collectively “Taxes”) which Executive was or is now obligated or
hereafter becomes obligated to pay under or pursuant to applicable laws or
government regulations on or in respect of (i) any compensation of any kind or
nature that Executive received or, under applicable laws or government
regulations, that is or may hereafter be deemed to have been received by him for
or in respect of services rendered by him to the Company or any Company
Affiliates (including any Taxes that may have become, or presently are or may in
the future become due and payable by Executive as a result of his exercise of
stock options or receipt of any equity incentive or related compensation granted
by the Company) and (ii) the compensation and consideration that Executive
receives pursuant to this Agreement.  Executive hereby covenants and agrees to
indemnify, hold harmless and defend the Company and Company Affiliates from and
against (x) any and all such Taxes and (y) any and all liabilities, obligations,
interest, penalties and costs or expenses (including the reasonable fees and
expenses of attorneys, accountants and experts) that the Company may incur or
become subject to as a result of or in connection with any failure by Executive
to have paid or to pay such Taxes when due, whether Executive’s obligation to
pay or his liability for such Taxes arose prior to the date hereof, now exists
or arises at any time hereafter.
 
 
3

--------------------------------------------------------------------------------


 
12.    In the event that Executive has breached or violated or hereafter
breaches or violates any of his material covenants, agreements or obligations
contained in either of his Intellectual Property Rights Agreements (referenced
in Section 3 above), then, without limiting or prejudicing any other rights or
remedies that the Company may have at law or in equity by reason of such breach
or violation, (i) the Company may, in its sole and absolute discretion, cease
the payment of and, upon written notice to Executive, terminate its obligation
to pay, any remaining compensation or consideration which the Company would
otherwise be required or obligated to pay to Executive under this Agreement, and
(ii) Executive shall repay to the Company, on its demand, all compensation and
consideration theretofore paid by the Company to him pursuant to this Agreement.
 
13.    Executive agrees that he will not make any critical, disparaging or
defamatory comments regarding the Company, its products, services, directors,
officers, employees or agents.  The Company agrees that its executive officers
shall not make any critical, disparaging or defamatory comments regarding
Executive or regarding any aspect of the parties’ relationship or the conduct or
events which precipitated Executive’s separation.  Any inquiry from any
prospective employer of Executive regarding Executive’s employment with or his
separation from the Company shall be referred, for a response, to the Company’s
[Chief Executive Officer or Chief Financial Officer], who will not make any
disparaging, defamatory or negative statements or remarks with respect to such
matters; provided, however, that the Company will not provide information
regarding Executive's last salary or compensation unless the person requesting
such information provides a release signed by Executive authorizing disclosure
of such information to such person.
 
14.    A press release to be issued by the Company, in the form attached as
Exhibit B hereto, announcing Executive’s departure from the Company, has been
approved by the parties.
 
15.    As a condition to the payment of the consideration described in this
Agreement, Executive represents and warrants that he has returned all Company
property in his possession or control, including all computers, access cards,
keys, reports, manuals, documents, records, correspondence and/or other
documents or materials related to Employer’s business that Executive has
compiled, generated or received while working for Employer, including all
copies, samples, computer data or records of such material; provided that the
Company may elect, by written notice to Executive, to permit him to retain one
computer.  Furthermore, Executive confirms that he has delivered all passwords
in use at the time of the separation, a list of any documents that he created or
is otherwise aware that are password-protected, and the password(s) necessary to
access such password-protected documents.
 
 
4

--------------------------------------------------------------------------------


 
16.    Any dispute between the parties relating to this Agreement, including any
controversy or dispute regarding the enforceability or the interpretation of any
of the provisions hereof, or with respect to any alleged or actual
non-performance by a party of its or his obligations hereunder, shall be
resolved exclusively by binding arbitration in accordance with the Rules of
Commercial Arbitration of the American Arbitration Association.  Any arbitration
proceeding shall be held exclusively in Orange County, California and any
service of process in or in connection with any such proceeding shall be
adequate if sent by certified or registered mail, postage prepaid to the address
of the other party last communicated in writing by such other party to the party
initiating such arbitration.  The determination of the arbitrator in any such
proceeding shall be final and binding on and non-appealable by the parties.
 
Each party acknowledges and agrees that by agreeing to resolve disputes of the
type and nature referenced in the immediately preceding paragraph of this
Section 16 exclusively by arbitration, such party is waiving any right he or it
(as the case may be) may otherwise have had to have any such disputes or
controversies resolved by means of a jury trial.  EACH PARTY DOES HEREBY
EXPRESSLY AND IRREVOCABLY WAIVE SUCH PARTY’S RIGHTS TO A TRIAL BY JURY IN ANY
SUCH PROCEEDING, AND IN ANY TRIAL OR OTHER PROCEEDING BETWEEN THE PARTIES
RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OF THE MATTERS REFERENCED IN THE
IMMEDIATELY PRECEDING PARAGRAPH OF THIS SECTION 15, AND EXPRESSLY AND
IRREVOCABLY AGREES THAT THE TRIER OF FACT IN ANY SUCH PROCEEDING OR TRIAL OR
OTHER PROCEEDING SHALL BE THE ARBITRATOR OR THE JUDGE.  This Agreement shall not
be construed against any party merely because that party drafted or revised the
provision in question, and it shall not be construed as an admission by any
Released Party of any improper, wrongful, or unlawful actions, or any other
wrongdoing against any Releasing Party, and each of Executive and the Company
specifically disclaims any liability to or wrongful acts against the other party
(and, in the case of the Company, against any of the Company Affiliates).
 
17.    Each party acknowledges that the other party has made no promises other
than those set forth herein in this Separation Agreement.  Executive further
acknowledges and agrees that he is not entitled to receive, and will not claim,
any right, benefit, compensation, or relief other than what is expressly set
forth herein in this Agreement.  This Separation Agreement may be modified only
by written agreement signed by both parties.
 
18.    The parties further agree as follows:
 
(a)           In the event any provision of this Agreement is void or
unenforceable, the remaining provisions shall continue in full force and effect.
 
(b)           This Agreement (including all of the Exhibits attached hereto)
shall constitute the entire agreement between the parties relating to its
subject matter, and shall supersede all prior or contemporaneous agreements,
understandings or representations, either written or oral, between the parties
with respect to such subject matter.
 
(c)           No waiver by one party of any of the obligations of the other
party under this Agreement or of any breach thereof shall be effective unless
such waiver is set forth in a writing executed by the party purported to have
given such waiver.  The delay or failure of any party at any time to require
performance of any provision of this Agreement, or to exercise any of its right
under this Agreement or provided by statute, at law or in equity, shall in no
manner affect such party’s right to enforce the same at a later time.  No waiver
by any party of any condition or term in any one or more instances shall be
construed as a further or continuing waiver of such condition or term or of any
other condition or term.
 
 
5

--------------------------------------------------------------------------------


 
(d)           Notwithstanding the provisions of Section 16 hereof, in the event
of a breach or threatened breach of this Agreement by a party hereto (a
“Breaching Party”), in addition to any rights or remedies available at law or
otherwise to the other party (the “Non-Breaching Party”), that party shall be
entitled to seek, from any court of competent jurisdiction, temporary,
preliminary and permanent injunctive relief to obtain a halt to such breach or
prevent a threatened breach from taking place and an order of specific
performance of each obligation that has been breached or is threatened to be
breached by the Breaching Party.  Each party agrees that the party seeking such
equitable remedies shall not be required to post a bond or other form of
security as a condition to the granting or continued effectiveness of any such
equitable remedies and that no party shall assert in any such proceeding, as a
defense against the granting of equitable remedies or relief that the
Non-Breaching Party has a sufficient remedy at law.
 
(e)           This Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.  It is further
agreed that the Company Affiliates are intended third party beneficiaries of the
agreements of Executive contained herein and each of them shall have the right,
independently, to enforce its rights and the obligations of Executive hereunder
without the necessity of joining the Company to any proceeding brought for that
purpose.
 
(f)           For purposes of this Agreement: (a) the terms “include”
and  “including” shall mean “including without limitation” or “include but are
not limited to”; (c) the term “or” shall not be deemed to be exclusive; and (c)
the terms “hereof,” “herein,” “hereinafter,” “hereunder,” and “hereto,” and any
similar terms shall refer to this Agreement as a whole and not to the particular
Section, Subsection, paragraph or clause in which any such term is used, unless
the context in which any such term is used clearly indicates otherwise.
 
(g)           This Agreement may be executed in two or more counterparts, each
of which executed counterparts, and any photocopies or facsimile copies thereof,
shall be deemed to be an original, but all such executed counterparts, including
any photocopies or facsimile copies thereof, shall together constitute one and
the same instrument.
 
[Remainder of page intentionally left blank.
Signatures of parties follow on next page.]


 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and date first above written.
 


 


 




 /s/ MICHAEL R. HAYNES
 Michael R. Haynes
       
  /s/Collectors Universe, Inc.
   
By:     /s/JOSEPH J. WALLACE
Name:  Joseph J. Wallace
Title:   Chief Financial Officer








 
7

--------------------------------------------------------------------------------

 

EXHIBIT A
 
TERMS OF PAYMENT OF SALARY CONTINUATION BENEFIT
 


 
The Salary Continuation Benefit of $298,000 shall be paid by the Company to
Executive in twenty-four (24) twice monthly installments, each in the amount of
$12,416.67, less tax and other legally required withholdings, during a 12-month
period commencing on the Employment Resignation Date and ending on the first
anniversary thereof, with the first such installment to be paid on April 15,
2009.
 


 



 
8

--------------------------------------------------------------------------------

 
